REC|::lv‘E-:

NOV _5 2018 UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA
'NESTTE%¢:‘Y§|.S`»_AR?€TH%FC£.°`E:}'§'M ALEXANDRIA DIVISION

ALExANumA, Lou\stNA
CORTNEY M. WARD, CIVIL ACTION NO. 1518'CV'594'P
Petitioner
VERSUS JUDGE DEE D. DRELL

' USA, MAGISTRATE JUDGE PEREZ'MONTES
Respondent
J U D G M E N T

For the reasons contained in the Report and Reco!nrnendation of the
l\/lagistrate Judge previously filed herein, noting the absence of objections thereto,
and concurring With the l\/lagistrate Judge’s findings under the applicable laW;

IT IS ORDERED that the complaint is hereby DISMISSED WITHOUT
PREJUDICE in accordance With the provisions of Rule 41 of the Federal Rules of
Civil Procedure.

THUS DONE AND SIGNED at AleXandria, Louisiana, this day of

\ /\/iQ/¢/z)/WHF’/%,zois.

7

 

DEE D. DRELL
UNITED STATES DISTRICT JUDGE

